Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2011 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-31340 THE CATO CORPORATION (Exact name of registrant as specified in its charter) Delaware 56-0484485 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8100 Denmark Road, Charlotte, North Carolina 28273-5975 (Address of principal executive offices) (Zip Code) (704) 554-8510 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer þ Non-accelerated filer ¨ Smaller reporting company ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X As of May 26, 2011, there were 27,751,515 shares of ClassA common stock and 1,743,525 shares of ClassB common stock outstanding. THE CATO CORPORATION FORM 10-Q Quarter Ended April 30, 2011 Table of Contents Page No. PART I – FINANCIAL INFORMATION (UNAUDITED) Item 1. Financial Statements: Condensed Consolidated Statements of Income and Comprehensive Income 2 For the Three Months Ended April 30, 2011 and May 1, 2010 Condensed Consolidated Balance Sheets 3 At April 30, 2011, May 1, 2010 and January 29, 2011 Condensed Consolidated Statements of Cash Flows 4 For the Three Months Ended April 30, 2011 and May 1, 2010 Notes to Condensed Consolidated Financial Statements 5 – 16 For the Three Months Ended April 30, 2011 and May 1, 2010 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 – 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PART II – OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Submission of Matters to a Vote of Security Holders Removed and Reserved 26 Item 5. Other Information 26 Item 6. Exhibits 26 Signatures 27 - 32 1 Table of Contents PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS THE CATO CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME Three Months Ended April 30, 2011 May 1, 2010 (Unaudited) (Unaudited) (Dollars in thousands, except per share data) REVENUES Retail sales $ 270,933 $ 259,040 Other income (principally finance charges, late fees and layaway charges) 2,727 2,923 Total revenues 273,660 261,963 COSTS AND EXPENSES, NET Cost of goods sold (exclusive of depreciation shown below) 158,405 149,860 Selling, general and administrative (exclusive of depreciation shown below) 63,316 68,080 Depreciation 5,404 5,271 Interest and other income (957) (892) Cost and expenses, net 226,168 222,319 Income before income taxes 47,492 39,644 Income tax expense 16,971 14,610 Net income $ 30,521 $ 25,034 Basic earnings per share $ 1.04 $ 0.85 Diluted earnings per share $ 1.04 $ 0.85 Dividends per share $ 0.185 $ 0.165 Comprehensive income: Net income $ 30,521 $ 25,034 Unrealized gain (loss) on available-for-sale securities, net of deferred income tax benefit 274 (87) Comprehensive income $ 30,795 $ 24,947 See notes to consolidated financial statements. 2 Table of Contents THE CATO CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS April 30, 2011 January 29, 2011 May 1, 2010 (Unaudited) (Unaudited) (Dollars in thousands) ASSETS Current Assets: Cash and cash equivalents $ 81,173 $ 48,630 $ 53,731 Short-term investments 180,113 181,395 166,404 Restricted cash and investments 4,818 4,826 2,565 Accounts receivable, net of allowance for doubtful accounts of $2,861, $3,230 and $2,985 at April 30, 2011, May 1, 2010 and January 29, 2011 respectively 39,694 39,703 40,742 Merchandise inventories 125,182 144,028 114,540 Deferred income taxes 3,513 3,660 7,875 Prepaid expenses 5,108 3,199 5,006 Total Current Assets 439,601 425,441 390,863 Property and equipment – net 98,476 99,773 101,469 Other assets 7,582 7,545 7,541 Total Assets $ 545,659 $ 532,759 $ 499,873 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ 92,513 $ 103,898 $ 85,671 Accrued expenses 36,021 35,318 34,457 Accrued bonus and benefits 6,924 22,841 12,895 Accrued income taxes 28,384 11,861 26,516 Total Current Liabilities 163,842 173,918 159,539 Deferred income taxes 9,540 9,540 7,254 Other noncurrent liabilities (primarily deferred rent) 14,749 15,287 16,468 Commitments and contingencies: - - - Stockholders' Equity: Preferred stock, $100 par value per share, 100,000 shares authorized, none issued - - - Class A common stock, $.033 par value per share, 50,000,000 shares authorized; issued 27,657,989 shares, 27,844,023 shares and 27,758,123 shares at April 30, 2011, May 1, 2010 and January 29, 2011, respectively 922 925 928 Convertible Class B common stock, $.033 par value per share, 15,000,000 shares authorized; issued 1,743,525 shares at April 30, 2011, May 1, 2010 and January 29, 2011, respectively 58 58 58 Additional paid-in capital 69,294 68,537 65,706 Retained earnings 286,705 264,218 249,473 Accumulated other comprehensive income 549 276 447 Total Stockholders' Equity 357,528 334,014 316,612 Total Liabilities and Stockholders’ Equity $ 545,659 $ 532,759 $ 499,873 See notes to consolidated financial statements. 3 Table of Contents THE CATO CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended April 30, 2011 May 1, 2010 (Unaudited) (Unaudited) (Dollars in thousands) Operating Activities: Net income $ 30,521 $ 25,034 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 5,404 5,271 Provision for doubtful accounts 530 824 Share based compensation 506 493 Excess tax benefits from share-based compensation (34) (82) Loss on disposal of property and equipment 283 53 Changes in operating assets and liabilities which provided (used) cash: Accounts receivable (521) (1,412) Merchandise inventories 18,846 15,108 Prepaid and other assets (1,920) (1,768) Accrued income taxes 16,557 15,659 Accounts payable, accrued expenses and other liabilities (27,137) (25,729) Net cash provided by operating activities 43,035 33,451 Investing Activities: Expenditures for property and equipment (4,391) (4,024) Purchase of short-term investments (9,374) (35,960) Sales of short-term investments 11,052 17,347 Change in restricted cash and investments 8 10 Net cash used in investing activities (2,705) (22,627) Financing Activities: Dividends paid (5,458) (4,882) Repurchase of common stock (2,583) (3,111) Proceeds from employee stock purchase plan 220 192 Excess tax benefits from share-based compensation 34 82 Proceeds from stock options exercised - 241 Net cash used in financing activities (7,787) (7,478) Net increase in cash and cash equivalents 32,543 3,346 Cash and cash equivalents at beginning of period 48,630 50,385 Cash and cash equivalents at end of period $ 81,173 $ 53,731 See notes to consolidated financial statements. 4 Table of Contents THE CATO CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) FOR THE THREE MONTHS ENDED APRIL 30, 2, 2010 NOTE 1 - GENERAL: The condensed consolidated financial statements have been prepared from the accounting records of The Cato Corporation and its wholly-owned subsidiaries (the “Company”), and all amounts shown as of and for the periods ended April 30, 2011 and May 1, 2010 are unaudited. In the opinion of management, all adjustments considered necessary for a fair presentation have been included. All such adjustments are of a normal, recurring nature unless otherwise noted. The results of the interim period may not be indicative of the results expected for the entire year. The interim financial statements should be read in conjunction with the consolidated financial statements and notes thereto, included in the Company’s Annual Report on Form 10-K for the fiscal year ended January 29, 2011. Amounts as of January 29, 2011, have been derived from the audited balance sheet other than the retrospective application of the change in accounting principal. On May 26, 2011, the Board of Directors increased the quarterly dividend by 24% from $.185 per share to $.23 per share or an annualized rate of $.92 per share. CHANGE IN ACCOUNTING PRINCIPLE: The Company elected to change its method of accounting for inventory to the weighted average cost method from the retail method effective January 30, 2011.
